Beck, J.
I. The demurrer, so far as it was based upon the 1. practice: defendants:°£ demun-er. misjoinder of defendants was properly overruled, Under Code, § 2648, Rev., § 2876, such an objection canrioj; be raised upon demurrer. Dion et al. v. English, 18 B. Mon., 136; Gregory v. Oaksmith, 12 *121How., 134; Peabody v. Washington, etc., Mut. Ins. Co., 20 Barb., 339.
II. Tbe action, as we understand tbe record, is based upon tbe order or judgment of the court of probate, allowing 2. GUARDIAN action?ld' plaintiff’s claim for money overpaid in the discharge of bis duties as guardian. It was competent for that court to settle tbe accounts of plaintiff, and in so doing allow him credit for all items lawfully expended for the use and benefit of bis wards. The action of tbe court upon plaintiff’s claim was had under this authority, and will bind defendants until set aside or in some way lawfully assailed. The court determined whether the money paid for the wards was properly expended for their own personal use or for the benefit of their estate. The fact that the sums advanced by plaintiff exceeded the money received, and thus left a balance due him, does not affect the validity of the court’s order.
No other objections are raised to the judgment of the Circuit Court; it is
AFFIRMED.